UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) May 18, 2010 Commission Registrant; State of Incorporation; I.R.S. Employer File Number Address; and Telephone Number Identification No. 333-21011 FIRSTENERGY CORP. 34-1843785 (An Ohio Corporation) 76 South Main Street Akron, OH44308 Telephone (800)736-3402 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders FirstEnergy Corp. held its Annual Meeting of Shareholders on May 18, 2010 in Akron, Ohio.The matters voted upon and the results of the vote were as follows: Item 1 - The following persons (comprising all members of the Board) were elected to FirstEnergy's Board of Directors until the Annual Meeting of Shareholders in 2011 and until their successors have been elected: Number of Votes For Withheld Broker Non-Votes Paul T. Addison Anthony J. Alexander Michael J. Anderson Dr. Carol A. Cartwright William T. Cottle Robert B. Heisler, Jr. Ernest J. Novak, Jr. Catherine A. Rein George M. Smart Wes M. Taylor Jesse T. Williams, Sr. Item 2 - The appointment of PricewaterhouseCoopers LLP, as the Company’s independent registered public accounting firm,for the 2010 fiscal year.Item 2 received the following vote: Number of Votes For Against Abstentions Item 3 - A shareholder proposal recommending that the Board of Directors take the steps necessary to amend FirstEnergy's bylaws to reduce the percentage of shares required to call a special shareholder meeting.The proposal received the following vote: Number of Votes For Against Abstentions Broker Non-Votes Item 4 - A shareholder proposal recommending that the Board of Directors adopt a policy requiring senior executives to retain a significant percentage of shares for two years following termination of employment.The proposal received the following vote: Number of Votes For Against Abstentions Broker Non-Votes Item 5 - A shareholder proposal recommending that the Board of Directors undertake the steps necessary to permit shareholders to act by written consent of a majority of shares outstanding.The proposal received the following vote: Number of Votes For Against Abstentions Broker Non-Votes Item 6 - A shareholder proposal recommending that the Board of Directors initiate the process to amend the articles of incorporation to provide for a majority vote standard for the election of directors. The proposal received the following vote: Number of Votes For Against Abstentions Broker Non-Votes The shareholder proposals in Items 3 through 6 above are non-binding on the Company and the ultimate adoption of such provisions is at the discretion of the Board of Directors. Reference is made to FirstEnergy’s 2010 Proxy Statement filed with the Securities and Exchange Commission on April 1, 2010, for more information regarding the proposals set forth above and the vote required for approval of these matters. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto authorized. May 20, 2010 FIRSTENERGY CORP. Registrant By: /s/Harvey L. Wagner Harvey L. Wagner Vice President, Controller and Chief Accounting Officer 3
